OPINION — AG — WHERE A SUMMONS IS ISSUED FROM A COURT OF RECORD TO A COUNTY OTHER THAN THE COUNTY IN WHICH SUCH COURT IS SITUATED, FOR SERVICE IN A CIVIL ACTION IN WHICH EITHER A BOND FOR COSTS OR A "PROVERTY AFFIDAVIT " AS PROVIDED FOR IN 12 O.S. 921 [12-921], HAS BEEN FILED, THE COURT CLERK OF THE COUNTY FORWARDING SUCH SUMMONS FOR SERVICE IS `NOT' REQUIRED BY 19 O.S. 515.1 [19-515.1] TO TRANSMIT WITH SUCH SUMMONS ANY FEES FOR SUCH SERVICE. OF COURSE, THE FEES FOR SUCH SERVICE, AS ENDORSED ON THE SUMMONS WHEN RETURNED TO THE COURT CLERK ISSUING THE SAME, WOULD BECOME A PART OF THE COSTS IN THE CASE AND, IF AND WHEN THE COSTS HAVE BEEN COLLECTED THE FEES FOR SUCH SERVICE SHOULD BE TRANSMITTED, BY COURT CLERK'S VOUCHER, TO THE COURT CLERK OF THE OTHER COUNTY TO BE PAID OVER TO THE SHERIFF OF SUCH OTHER COUNTY, TO BE ACCOUNTED FOR AS PROVIDED BY LAW. CITE: 19 O.S. 515.1 [19-515.1], 12 O.S. 66 [12-66] (JURISDICTION, COURT OF RECORD) (JAMES C. HARKIN)